Citation Nr: 0209121	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  95-13 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
including claimed as secondary to the veteran's service-
connected chronic prostatitis.

2.  Entitlement to a compensable rating for chronic 
prostatitis.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from July 1945 to October 
1947 and from June 1954 to October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied service connection 
for prostate cancer as well as entitlement to a compensable 
evaluation for chronic prostatitis.  The veteran perfected a 
timely appeal of these determinations to the Board.

When this matter was initially before the Board in September 
1997, these claims were remanded to the RO for further 
development and adjudication.  Because the development 
requested in the September 1997 remand has been completed and 
the RO has confirmed and continued the denial of both claims, 
this matter has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran did not serve in or travel to or through 
Vietnam during his periods of active service.

3.  Prostate cancer was not present during service or within 
one year of his discharge, and the medical evidence shows 
that it is not related to service or to an incident of 
service origin, including his service-connected chronic 
prostatitis.

4.  Neither the former criteria for evaluating disorders of 
the genitourinary system, in effect when the veteran filed 
his claim for an increased rating in September 1993, nor the 
revised criteria, which became effective February 17, 1994, 
are more favorable to the veteran's claim.

5.  The veteran's chronic prostatitis is not productive of 
cystitis, pyuria, or diurnal and nocturnal frequency; 
instead, each of his genitourinary symptoms has been shown to 
be a manifestation of his prostate cancer, which has been 
specifically disassociated from his chronic prostatitis.

6.  The veteran's service-connected prostatitis is not 
productive of voiding dysfunction or urinary tract infection.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service, may not be presumed to have been so incurred or 
aggravated, and is not due to or the proximate result of 
service-connected disability.  38 U.S.C.A. §§ 101(29), 1110, 
1116, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.2(f), 3.303, 3.307, 3.309(e), 3.310(a) (2001).

2.  The criteria for a compensable evaluation for the 
veteran's chronic prostatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.115a, 
4.115b, Diagnostic Codes 7512, 7527 (1993, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

As noted above, the veteran served on active duty from July 
1945 to October 1947 and from June 1954 to October 1972.  In 
addition, his DD Form 214 shows that he had foreign service 
of five years and twenty days.  Further, a careful review of 
his service medical records discloses that he served at 
various locations within the United States as well as in 
Europe; these records reflect that he was in England, Italy 
and Germany.

In a March 1973 rating decision, the RO granted service 
connection for chronic prostatitis and assigned the current 
noncompensable evaluation, effective November 1, 1972.  The 
veteran filed claims seeking service connection for prostate 
cancer and to an increased rating for chronic prostatitis in 
September 1993.

Private medical records from Wadley Regional Medical Center 
(Wadley), dated from May to September 1993, reflect that the 
veteran was diagnosed as having prostate cancer in May 1993.

In January 1994, the veteran was afforded a VA genitourinary 
examination.  At the outset of the report, the physician 
observed that, during service, the veteran was treated for 
multiple urinary tract infections and that the veteran was 
diagnosed in 1993 as having prostate cancer.  The examiner 
also noted that the veteran had undergone radiation therapy 
to treat his prostate cancer at Wadley.  During the 
evaluation, the veteran stated that he needed to get up to 
urinate three times a night.  In addition, he reported having 
fairly steady stream of urine, but complained of suffering 
from some incontinence; he also denied having pain over his 
bladder.

The examination revealed that the veteran's phallus was 
normal, that his testes were descended bilaterally, and that 
his prostate was wide and firm.  In addition, the examiner 
reported that the veteran had nocturia times three, no pyuria 
or pain, and occasional incontinence.  The diagnoses were 
history of urinary tract infections while on active duty in 
the military and localized prostate cancer, status post 
radiation therapy.

Based on the service medical records, the records from Wadley 
and the findings contained in the January 1994 VA examination 
report, in an April 1994 rating decision, the RO denied 
service connection for prostate cancer as well as to a 
compensable rating for his chronic prostatitis.  With respect 
to the first determination, the RO reasoned that there was no 
evidence of prostate cancer during service or within one year 
of his discharge, as well as no evidence linking the disease 
to service.  The RO based its denial of his increased rating 
claim on the lack of a current diagnosis of the condition.

The veteran appealed, and in essence argued that both service 
connection and an increased rating were warranted because his 
prostate cancer was a manifestation of his service-connected 
chronic prostatitis.  As such, he maintained that the 
definition of his service-connected disability be expanded to 
reflect the development of his prostate cancer.  He further 
asserted that a compensable rating be assigned to reflect the 
symptomatology attributable to the recharacterized service-
connected disability.

In written argument submitted by Disabled American Veterans 
prior to the September 1997 remand, that organization 
contended that the veteran's prostate cancer could not be 
disassociated from his service-connected chronic prostatitis 
and thus that service connection for prostate cancer was 
warranted.  Alternatively, his representative argued that the 
January 1994 VA examination report was inadequate because it 
did not contain a medical opinion regarding the etiology of 
the veteran's prostate cancer.  Further, citing 38 C.F.R. 
§ 3.310 and the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Allen v. Brown, 7 Vet. 
App. 439 (1995), Disabled American Veterans contended that 
secondary service connection was warranted for the veteran's 
prostate cancer.  

In addition, his representative noted that VA had recently 
added prostate cancer to the list of diseases for which 
presumptive service connection was warranted on the basis of 
presumed exposure to Agent Orange in Vietnam.  In this 
regard, Disabled American Veterans, pointing out that the 
veteran's active service coincided with the Vietnam War and 
that his DD Form 214 indicates that he had foreign service of 
five years and twenty days, requested that his 
"administrative" file (service personnel records) be 
obtained to determine whether he served in Vietnam.

As noted in the introduction, when this matter was originally 
before the Board in September 1997, it was remanded for 
further development and adjudication.  In doing so, the Board 
determined that, based on its review of the medical evidence 
in the claims folder, it was unclear whether the veteran's 
prostate cancer was secondary to or causally related to his 
service-connected chronic prostatitis, or rather, whether it 
was a separate and distinct disease.  As such, the Board 
concluded that the veteran should be afforded a VA 
examination, to be conducted by a urologist, to resolve this 
question.

In the examination report, the Board requested that the 
urologist identify each of the symptoms associated with the 
service-connected chronic prostatitis, including his 
complaints of nocturia.  The Board also directed the 
physician to report his or her objective findings as to 
whether the veteran currently had urine leakage, obstructed 
voiding and/or a urinary tract infection.  The Board 
instructed the urologist that if any of the symptoms were 
found to currently be manifested, the physician should 
provide an assessment of their severity.  The Board further 
requested that the urologist indicate whether the veteran's 
symptoms were related to his service-connected chronic 
prostatitis, or rather, were a manifestation of his 
nonservice-connected prostate cancer, to include his 
radiation treatment for that disease.  In this regard, the 
Board indicated that if the symptomatology attributable to 
the chronic prostatitis and prostate cancer could be 
differentiated, the urologist should do so and report which 
symptoms, or percentage of each symptom, were attributable to 
each disease.  Finally, the Board instructed the urologist to 
offer an opinion as to whether the veteran's prostate cancer 
was secondary or causally related to the service-connected 
chronic prostatitis, or instead, was a separate and distinct 
disabling entity.  In offering this opinion, the Board stated 
that, if necessary, the urologist was free to consult with an 
oncologist.

The Board also directed the RO to inform the veteran that he 
could submit additional evidence in support of this claim.  
No other development was requested, and the Board instructed 
the RO to readjudicate the claims based on the findings and 
conclusions contained in the VA examination report and other 
pertinent evidence.

In February 1998, the veteran was afforded a VA genitourinary 
examination at the Shreveport, Louisiana, VA Medical Center 
(Shreveport VAMC).  At the outset of the report, the examiner 
discussed the veteran's relevant medical history and current 
treatment, including the veteran's 41 radiation therapies 
between May and September 1993 to treat his prostate cancer.  
The examiner also noted that the veteran had had multiple 
urinary tract infections 1962 to 1966 that had been treated 
with antibiotics.

During the evaluation, the veteran denied having ever been 
exposed to Agent Orange and stated that he was never in 
Vietnam.  Instead, he reported serving in the United States 
and Europe.  In addition, with regard to his symptoms, he 
stated that he urinated five to six times each night, and 
that during the day, he went "as often as possible."  The 
examiner reported that the veteran wore a thin pad for slight 
leakage of urine, which stained his shorts, but pointed out 
that the veteran "did not stress incontinence or 
incontinence that required large amounts of absorbent pads or 
an appliance.  

The examiner stated that the veteran had no urinary tract 
infections following his discharge until approximately seven 
to eight years earlier, when he was treated for a urinary 
tract problem, but that he was not catheterized.  The 
examiner noted that, at the time, the veteran passed a right 
uric acid kidney stone.  He added that the veteran had had no 
dilations or drainage procedures and was on no specific diet.  
The examiner also reported that the veteran had night sweats 
secondary to one of his medications, Zoladex, and impotence 
since the radiation therapy, which was worsened by his 
Zoladex.  X-ray study disclosed a minor abnormality of the 
prostate.

The physician indicated that the veteran's symptoms were 
secondary to his prostate cancer and the treatment of that 
disease.  The examiner added that prostate cancer was not 
associated with the veteran's service-connected prostatitis.  
The physician diagnosed the veteran as having adenocarcinoma 
of the prostate, well differentiated in type, with treatment 
via 40 radiation therapy treatments in 1993, with a recent 
"hot spot" in the seventh right rib; he stated that the 
veteran was recently started on medications to suppress any 
recurrence and the PSA (prostate-specific antigen) was 
elevated to 5.1 in November 1997.  The other pertinent 
diagnosis was history of several prostate and bladder 
infections from 1962 to 1966 and that the veteran mentioned 
one other prostate infection in 1991.  The examiner stated 
that that the 1991 episode might have been associated with 
the kidney stones that he passed at that time.  In addition, 
he reported that the veteran had no other problems with his 
bladder or prostate infections and reiterated that prostate 
cancer was not associated with prostatitis.

Based on the findings and conclusions contained in the 
February 1998 VA examination report, in an April 1998 rating 
decision, a copy of which was included in the Supplemental 
Statement of the Case (SSOC) issued later that same month, 
the RO confirmed and continued its denial of both of the 
veteran's claims.  With regard to his service connection 
claim, the RO noted that there was no medical evidence 
linking the disease either to service or to his service-
connected chronic prostatitis.  As to his increased rating 
claim, the RO reasoned that the examiner found no evidence 
that he currently suffered from the condition.

In response, in a May 1998 statement, the veteran asserted 
that the physician who conducted the February 1998 
genitourinary examination acknowledged to him that he was not 
a urologist, thus rendering the examination inconsistent with 
the Board's remand instructions.  In addition, he conceded 
that he did not have chronic prostatitis, but argued that he 
was entitled to increased disability compensation because of 
his nocturia.  Further, with regard to the relationship 
between the two conditions, he essentially maintained that 
because he was service connected for a prostate condition, 
"it stood to reason" that the two conditions were related.

Because the Shreveport VAMC reported that it had no board-
certified urologist on staff, in light of the Board's remand 
instructions as well as the veteran's contention, in April 
1999 the RO agreed that another VA genitourinary examination 
was required; this examination was performed at a VA hospital 
in Little Rock, Arkansas, in June 1999.

At the outset of the report, the urologist discussed that 
veteran's pertinent medical history.  The physical evaluation 
disclosed that the veteran's abdomen was soft, nontender and 
nondistended, and that bowel sounds were present.  A rectal 
examination revealed that the veteran had a small atrophic 
prostate that was flat, smooth and benign in texture.  The 
urologist stated that these findings were consistent with his 
external beam radiation therapy, as well as hormone ablation.  
The physician diagnosed the veteran as having a history of 
adenocarcinoma of the prostate treated with external beam 
radiation therapy with subsequent recurrence based on 
biochemical failure with an elevated PSA.  He added that the 
veteran was currently on complete androgen blockade and 
currently had an undetectable PSA.  The urologist noted, 
however, that the veteran had some irritative voiding 
complaints that were entirely consistent with his radiation 
treatments which he stated would unfortunately continue and 
persist for some time.

Because the June 1999 urologist did not respond to each of 
the questions posed by the Board in the September 1997 
remand, the RO determined that the examination report was 
inadequate.  As a result, in August 2000, the veteran was 
afforded another VA genitourinary examination at the VA 
hospital in Little Rock, Arkansas, which was performed by a 
different urologist.

At the outset of the August 2000 VA examination report, the 
urologist reviewed in detail the veteran's pertinent medical 
history.  During the evaluation, the veteran complained of 
having a weak stream, intermittently, and of a feeling of 
incomplete emptying.  In addition, the veteran stated that he 
got up to urinate three times a night and had significant 
stress urinary incontinence, which he reported had 
significantly worsened to one to two teaspoons per event.  
The veteran further stated that he soaked three to four 
absorbent pads per day.  The examiner indicated that the 
veteran was potent at the completion of his external beam 
radiation therapy for carcinoma of the prostate, but that 
since he was initiated on LHRH therapy with Zoladex, he had 
had no spontaneous erections.

The urologist observed that the veteran had recently been 
diagnosed as having Parkinson's disease.  In addition, he 
pointed out that, although the veteran was diagnosed as 
having prostatitis, the diagnosis was never documented by 
objective methodology.  The urologist explained that it was 
in fact a very specious diagnosis and it was very difficult 
to pin down as an entity.  A physical examination revealed a 
flat, four- to five- gram prostate without evidence of 
nodularity.

In response to the Board's inquiries, he stated that the 
veteran had severe urinary incontinence that required three 
to four pads per day that was likely related to his radiation 
therapy and his Parkinson's disease and "is not related, in 
any way, shape, or form, to chronic prostatitis."  The 
urologist added that the veteran's nocturia and urgency could 
be related to mild prostatitis, but that there were no 
objective criteria to base this on such as urinalysis showing 
chronic pyuria.  In addition, the urologist noted that he did 
an expressed prostatic secretion as part of the examination, 
and explained that that test was fairly sensitive for 
prostatitis; however, he reported that there were no white 
cells in any high-powered field (on microscopic examination) 
and that was not consistent with a diagnosis of ongoing 
prostatitis.

The urologist stated that the veteran's urinary symptoms 
mentioned above, such as stress incontinence, were not 
related to his prostatitis.  He added that although his 
frequency and urgency could be a symptom of prostatitis, it 
was not likely in his case because the diagnosis of 
prostatitis has never been objectively demonstrated and are 
thus more likely related to his Parkinson's disease and 
external beam radiation therapy.  The urologist further 
reported that chronic prostatitis was not shown to be an 
etiological factor in the development of prostate cancer.

Based on the findings and conclusions contained in the June 
1999 and August 2000 VA genitourinary examination reports, in 
a February 2001 rating decision, a copy of which was included 
in the March 2001 SSOC, the RO confirmed and continued the 
denial of both claims for the reasons set forth in its 
earlier rating actions.

Finally, in June 2002 written argument, Disabled American 
Veterans cited the recent enactment of the recent enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA) in 
support of the veteran's claims.  In this regard, his 
representative argued that the Board needed to obtain a 
medical opinion from a specialist to determine whether 
secondary service connection was warranted on an aggravation 
basis for the veteran's prostate cancer.

Analysis

A.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Among other things, the VCAA redefines the 
obligations of VA with respect to the duties to inform and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to complied the duty to notice and 
assist.  Id.  In this regard, with respect to VA's duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, see 38 U.S.C.A. §§ 5102, 
5103, the record shows that the veteran was notified of the 
RO's decision and the Board's September 1997 remand.  In 
addition, in that rating action, as well as in the Statement 
of the Case (SOC) and SSOCs, as well as in various letters, 
VA informed the veteran of the evidence needed to support his 
claims.  Accordingly, VA has met its duty to inform the 
veteran.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A.  The veteran, however, has not referenced any existing 
unobtained, obtainable, evidence that might aid either his 
claims.  In making this finding, the Board observes that the 
veteran was afforded four pertinent formal VA examinations 
during the course of this appeal.  Moreover, as discussed 
above, the Board remanded this matter in September 1997 
specifically to determine whether the two conditions were 
related, including whether the veteran's prostate cancer 
developed as part of the same disease process, and the 
identification of the current manifestations of the veteran's 
service-connected chronic prostatitis, as well as an 
assessment their severity.  VA has thus also satisfied its 
duty to assist the veteran in the development of his prostate 
cancer and chronic prostatitis claims.

The Board also notes that because the Board specifically 
ordered that the veteran be afforded a formal VA examination 
that was conducted by a urologist, the RO determined that the 
February 1998 examination, which was performed by a physician 
who was not a board-certified urologist, did not comply with 
the Board's remand instructions.  As a consequence, although 
the report of that examination is very comprehensive and 
responds to each of the Board's multiple inquiries, the RO 
concluded that it needed to afford the veteran another formal 
VA examination that was performed by a specialist in urology.  

As a result, a VA urologist formally evaluated the veteran 
again in June 1999.  In the report of that examination, 
however, the urologist did not respond to each of the Board's 
inquiries and the RO thus concluded that the examination 
report did not comply with the Board's remand instructions.  
Thereafter, in August 2000, to abide by the Board's remand 
instructions and to further assist the veteran in the 
development of his claims, the RO afforded him another formal 
VA genitourinary examination that was conducted by a 
urologist.  In his examination report, the August 2000 
urologist responded to each of the questions posed by the 
Board in the September 1997 remand.

Further, the Board finds that the RO has obtained all 
pertinent outstanding records with the claims folder.  In 
this regard, the Board concedes that, to date, VA has not 
attempted to associate the veteran's service personnel 
records with the claims folder.  The Board concludes, 
however, that because the veteran acknowledges that he never 
served in Vietnam, associating these records with the claims 
folder would serve no purpose other than to delay the 
adjudication of this appeal and therefore doing so is neither 
warranted nor required.  

Moreover, the Board acknowledges Disabled American Veteran's 
June 2002 argument that VA needs to solicit a medical opinion 
to determine whether the veteran's service-connected chronic 
prostatitis has aggravated his prostate cancer.  The Board 
concludes, however, that because the claims folder contains 
two competent medical opinions on the issue of whether there 
is relationship between the veteran's prostate cancer and his 
service-connected chronic prostatitis, there is no basis for 
granting this request to generate new evidence.

Finally, the Statement and Supplemental Statements of the 
Case, as well as the September 1997 remand, provided notice 
to the veteran of what the evidence of record revealed.  
Additionally, they notified him of what the evidence showed, 
including any evidence identified by the veteran.  These 
documents also provided notice explaining why this evidence 
was against findings of service connection for prostate 
cancer and to a compensable rating for chronic prostatitis, 
as well as notified him that he could still submit supporting 
evidence.  Thus, VA has provided the veteran notice of what 
VA was doing to develop the claims, notice of what he could 
do to help his claims, and notice of how his claims were 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran as to what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  See Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002).

In light of the circumstances discussed above, a remand, such 
as to obtain his service personnel records, would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  In sum, VA has satisfied its 
duties to notify and to assist the veteran in this case and 
additional development and the further expenditure of VA's 
resources is not warranted.

I.  Service connection for prostate cancer

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if it 
becomes manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for malignant 
tumors is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R.  § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, presumptive 
service connection for numerous diseases, including prostate 
cancer, will be established even though there is no record of 
such disease during service.  Id.; 38 C.F.R. § 3.309(e).

As a preliminary matter, the Board notes that the veteran 
served on active duty from July 1945 to October 1947 and from 
June 1954 to October 1972, and that pursuant to 38 C.F.R. 
§ 3.2(f) (2001), the Vietnam era is defined as the period 
beginning on February 28, 1961, and ending on May 7, 1975, 
for veterans who served in the Republic of Vietnam during 
that period.  That regulation further provides that, in all 
other cases, it is defined as the period beginning on August 
5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29); 
38 C.F.R. § 3.2(f).

As a preliminary matter, the Board finds that service 
connection on a presumptive basis is not warranted.  In 
reaching this determination, the Board notes that the veteran 
has acknowledged never traveling to or through Vietnam during 
his military service, which is consistent with the Board's 
review of his service records, including his DD Form 214, 
which does not reflect that he was awarded the Vietnam 
Service Medal.  Further, he concedes that he was not 
diagnosed as having this disease until 1993, more than twenty 
years after his discharge from military service.  
Accordingly, he was neither exposed to Agent Orange during 
service or developed prostate cancer to a compensable degree 
within one year of his latter discharge from active duty.  
See 38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the veteran's prostate cancer 
was not caused or aggravated by his service-connected chronic 
prostatitis.  This conclusion was separately reached by each 
of the two VA physicians who examined the veteran following 
the September 1997 remand and commented on this question.  In 
this regard, the Board observes that in his February 1998 
report, the physician twice stated that there was no 
etiological relationship between prostate cancer and 
prostatitis.  Further, the August 2000 urologist, a 
specialist in the field, agreed, explaining that chronic 
prostatitis was not shown to be an etiological factor in the 
development of prostate cancer.

In sum, both of the VA physicians who examined the veteran 
and commented on whether his prostate cancer was related to 
his service-connected chronic prostatitis opined that it was 
not.  These assessments are clearly against the veteran's 
claim.  Moreover, with respect to the latter opinion, as 
noted above, it is based on the urologist's specialized 
expertise, and was made subsequent to his review of the 
veteran's entire claims folder and physical examination of 
the veteran.  Further, it is wholly consistent with the 
opinion offered by the VA physician in February 1998, who 
also reviewed the veteran's pertinent medical history and who 
conducted a physical examination.  The Board has given great 
weight to these well-reasoned medical opinions.  In addition, 
there is no other evidence linking the veteran's prostate 
cancer to service, and indeed, the veteran does not contend 
otherwise.

Accordingly, the claim of entitlement to service connection 
for prostate cancer must be denied.  In this regard, the 
Board notes that, as a lay person, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran is not professionally qualified to offer a diagnosis 
or suggest a possible medical etiology, there is no basis 
upon which to establish service connection for prostate 
cancer.

II.  Increased rating for chronic prostatitis

The veteran essentially argues that a compensable rating for 
his chronic prostatitis is warranted because it has caused a 
new disease, prostate cancer.  He then maintains that because 
he developed prostate cancer as a result of his chronic 
prostatitis, the symptoms attributable to the latter disease 
warrant a compensable rating for the former condition.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's chronic prostatitis has been rated as 
noncompensably disabling under Diagnostic Code 7527 since 
November 1, 1972.  The veteran filed this increased rating 
claim in September 1993, and effective February 17, 1994, VA 
revised the criteria for diagnosing and evaluating 
genitourinary disabilities.  59 Fed. Reg. 2,523 (1994).  

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

Prior to February 17, 1994, 38 C.F.R. § 4.115a, Diagnostic 
Code 7527, specified that prostate gland injuries, 
infections, hypertrophy, or post-operative residuals should 
be rated as for chronic cystitis under code 7512, depending 
upon the functional disturbance of the bladder.  Mild chronic 
cystitis warranted a noncompensable rating, while a 10 
percent rating required moderate cystitis with pyuria and 
diurnal and nocturnal frequency.  A 20 percent rating 
required moderately severe cystitis with diurnal and 
nocturnal frequency with pain and tenesmus.  Severe chronic 
cystitis with urination at intervals or of one hour or less 
and contracted bladder warranted a 40 percent evaluation.  
Finally, a 60 percent rating was warranted where incontinence 
existed, requiring constant wearing of an appliance.  38 
C.F.R. § 4.115a, Diagnostic Code 7512 (1993).

As revised, the Rating Schedule provides that prostate gland 
injuries, infections, hypertrophy or post-operative residuals 
are to be rated as voiding dysfunction or urinary tract 
infection, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7527.  The criteria for rating voiding 
dysfunction and urinary tract infection appear in the revised 
38 C.F.R. § 4.115a.  Voiding dysfunction is rated by type of 
condition, in terms of urine leakage, urinary frequency or 
obstructed voiding.  Urine leakage requiring the wearing of 
absorbent materials that must be changed less than two times 
a day warrants a 20 percent rating.  Urine leakage requiring 
the wearing of absorbent materials that must be changed two 
to four times per day warrants a 40 percent rating.  38 
C.F.R. § 4.115a.

Urinary frequency with daytime voiding interval between two 
and three hours, or; awakening to void two times per night 
warrants a 10 percent rating.  A 20 percent rating requires 
daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night.  Daytime 
voiding interval of less than one hour, or; awakening to void 
five or more times per night, warrants a 40 percent rating. 
38 C.F.R. § 4.115a.

Obstructed voiding characterized by obstructive 
symptomatology with or without stricture disease requiring 
dilation one to two times per year warrants a noncompensable 
rating.  A 10 percent rating requires marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:  1. Post void residuals greater than 150 cc.; 2. 
Uroflowmetry:  markedly diminished peak flow rate (less than 
10 cc/sec); 3. Recurrent urinary tract infections secondary 
to obstruction; and 4. Stricture disease requiring periodic 
dilation every two to three months.  A 30 percent rating is 
warranted where there is urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. 
§ 4.115a.

With respect to urinary tract infection, infection requiring 
long-term drug therapy, one to two hospitalizations per year 
and/or requiring intermittent intensive management warrants a 
10 percent rating.  Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (more the two times per 
year) and/or requiring continuous intensive management 
warrants a 30 percent rating.  38 C.F.R. § 4.115a.

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to an increased rating for chronic 
prostatitis.  In reaching this conclusion, the Board observes 
that the medical evidence demonstrates that the veteran has 
not, at any point during the course of this appeal, been 
shown to have manifestations of chronic prostatitis.  
Moreover, the medical evidence establishes that chronic 
prostatitis neither caused nor aggravated the onset or 
development of prostate cancer.  In addition, the medical 
evidence shows that all of the veteran's genitourinary 
symptoms are attributable to his prostate cancer, including 
his treatment for that disease; indeed, the February 1998, 
June 1999 and August 2000 VA physicians each specifically 
disassociated these symptoms from his service-connected 
chronic prostatitis.  Accordingly, regardless of whether the 
claim is evaluated under the former or the revised 
regulations, a compensable rating is not warranted.

In this regard, the Board notes that the January 1994 
examiner, who reported that the veteran suffered from 
nocturia times three and occasional urinary incontinence, 
diagnosed him as having only a history of urinary tract 
infections while on active duty, i.e., the veteran had no 
current evidence of chronic prostatitis.  By contrast, that 
examiner diagnosed him as having localized prostate cancer, 
status post radiation therapy.  In addition, the February 
1998 examiner indicated that the veteran's genitourinary 
symptoms, i.e., his nocturia and urinary leakage, were 
secondary to his prostate cancer and his treatment of that 
disease; moreover, he added that his prostate cancer was not 
related to his service-connected chronic prostatitis.  In 
fact, he commented that the veteran had no other problems 
associated with his bladder and that he had no prostate 
infections.  

Similarly, the June 1999 VA urologist did not even diagnose 
the veteran as having prostatitis, and indicated that his 
symptoms of irritative voiding were "entirely consistent" 
with the radiation therapy he had for his prostate cancer.  
Finally, the August 2000 VA urologist, pointing to his review 
of the veteran's pertinent medical records, his physical 
examination of the veteran and the findings of diagnostic 
studies, cast doubt on whether the veteran even suffered from 
this disability, explaining there was no objective evidence 
objectively demonstrating that he had the prostatitis.  In 
any event, he specifically attributed the veteran's 
genitourinary symptoms, including his severe urinary 
incontinence, to his prostate cancer and Parkinson's disease.  
Indeed, he stated that these symptoms were not related "in 
any way, shape or form" to chronic prostatitis.

Finally, as noted above, while prosecuting this claim, the 
veteran conceded that he did not suffer from this disability, 
but contended that an increased rating was warranted because 
he had developed prostate cancer.  In light of the foregoing, 
the preponderance of the evidence is clearly against the 
veteran's claim of entitlement to a compensable rating for 
chronic prostatitis because the evidence establishes that all 
of the veteran's genitourinary symptoms are due to his 
nonservice-connected prostate cancer, which as discussed 
above, has been shown to be unrelated to his service-
connected chronic prostatitis.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  In addition, there 
is no showing that the veteran's service-connected chronic 
prostatitis, rather than his nonservice-connected prostate 
cancer, has necessitated frequent, or indeed, any periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for prostate cancer is denied.

A compensable rating for chronic prostatitis is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

